        Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 1 of 23



 1     TIFFANY CHEUNG (CA SBN 211497)                  C.K. Lee, Admitted Pro Hac Vice
       TCheung@mofo.com                                Lee Litigation Group, PLLC
 2     SABRINA LARSON (CA SBN 291661)                  148 West 24th Street, Eighth Floor
       SLarson@mofo.com
 3     MORRISON & FOERSTER LLP                         New York, NY 10011
       425 Market Street                               Tel.: 212-465-1188
 4     San Francisco, California 94105                 Fax: 212-465-1181
       Telephone:    (415) 268-7000                    Email: cklee@leelitigation.com
 5     Facsimile:    (415) 268-7522
                                                       David A. Makman, Esq. (SBN: 178195)
 6     Attorneys for Defendant                         Law Offices of David Makman
       APPLE INC.
 7                                                     483 Seaport Court, Suite 103
                                                       Redwood City, CA 94063
 8                                                     Tel: 650-242-1560
                                                       Fax: 650-242-1547
 9                                                     Email: david@makmanlaw.com
10
                                                       Attorneys for Plaintiffs
11

12                                  UNITED STATES DISTRICT COURT

13                                 NORTHERN DISTRICT OF CALIFORNIA

14                                          OAKLAND DIVISION

15
       CHRISTIAN SPONCHIADO and                          Case No.    4:18-cv-07533-HSG
16     COURTNEY DAVIS, on behalf of
       themselves and all others similarly situated,     STIPULATED PROTECTIVE
17                                                       ORDER REGARDING THE
                              Plaintiffs,                DISCLOSURE AND USE OF
18                                                       DISCOVERY MATERIALS
              v.
19                                                       Judge: Hon. Haywood S. Gilliam, Jr.
       APPLE INC.,                                       FAC Filed: April 24, 2019
20
                              Defendant.
21

22

23

24

25

26

27

28

     STIPULATED PROTECTIVE ORDER
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
        Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 2 of 23



 1           Plaintiffs Christian Sponchiado and Courtney Davis (“Plaintiffs”) and Defendant Apple
 2    Inc. (“Defendant”) anticipate that documents, testimony, or information containing or reflecting
 3
      confidential, proprietary, trade secret, and/or commercially sensitive information are likely to
 4
      be disclosed or produced during the course of discovery, initial disclosures, and supplemental
 5
      disclosures in this case and request that the Court enter this Order setting forth the conditions
 6

 7    for treating, obtaining, and using such information.

 8           Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court finds good

 9    cause for the following Agreed Protective Order Regarding the Disclosure and Use of
10
      Discovery Materials (“Order” or “Protective Order”).
11
             1.      PURPOSES AND LIMITATIONS
12
                     (a)     Protected Material designated under the terms of this Protective Order shall
13
      be used by a Receiving Party solely for this case, and shall not be used directly or indirectly for
14

15    any other purpose whatsoever.

16                   (b)     The Parties acknowledge that this Order does not confer blanket
17    protections on all disclosures during discovery, or in the course of making initial or supplemental
18
      disclosures under Rule 26(a). Designations under this Order shall be made with care and shall not
19
      be made absent a good faith belief that the designated material satisfies the criteria set forth
20
      below. If it comes to a Producing Party’s attention that designated material does not qualify for
21

22    protection at all, or does not qualify for the level of protection initially asserted, the Producing

23    Party must promptly notify all other Parties that it is withdrawing or changing the designation.

24           2.      DEFINITIONS
25                   (a)     “Discovery Material” means all items or information, including from any
26
      non-party, regardless of the medium or manner generated, stored, or maintained (including,
27

28

     STIPULATED PROTECTIVE ORDER                                                                         1
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
        Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 3 of 23



 1    among other things, testimony, transcripts, or tangible things) that are produced, disclosed, or
 2    generated in connection with discovery or Rule 26(a) disclosures in this case.
 3
                     (b)     “Outside Counsel” means (i) outside counsel who appear on the pleadings
 4
      as counsel for a Party and (ii) partners, associates, and staff of such counsel to whom it is
 5
      reasonably necessary to disclose the information for this litigation.
 6

 7                   (c)     “Party” means any party to this case, including all of its officers, directors,

 8    employees, consultants, retained experts, and outside counsel and their support staffs.

 9                   (d)     “Producing Party” means any Party or non-party that discloses or produces
10
      any Discovery Material in this case.
11
                     (e)     “Protected Material” means any Discovery Material that is designated as
12
      “CONFIDENTIAL,” or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” as provided for in
13
      this Order. Protected Material shall not include: (i) advertising materials that have been actually
14

15    published or publicly disseminated; and (ii) materials that show on their face they have been

16    disseminated to the public.
17                   (f)     “Receiving Party” means any Party who receives Discovery Material from
18
      a Producing Party.
19
             3.      COMPUTATION OF TIME
20
                     The computation of any period of time prescribed or allowed by this Order shall be
21

22    governed by the provisions for computing time set forth in Federal Rules of Civil Procedure 6.

23           4.      SCOPE
24
                     (a)     The protections conferred by this Order cover not only Discovery Material
25
      governed by this Order as addressed herein, but also any information copied or extracted
26
      therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus testimony,
27

28

     STIPULATED PROTECTIVE ORDER
                                                                                                               2
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
        Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 4 of 23



 1    conversations, or presentations by Parties or their counsel in court or in other settings that might
 2    reveal Protected Material.
 3
                     (b)     Nothing in this Protective Order shall prevent or restrict a Producing
 4
      Party’s own disclosure or use of its own Protected Material for any purpose, and nothing in this
 5
      Order shall preclude any Producing Party from showing its Protected Material to an individual
 6

 7    who prepared the Protected Material.

 8                   (c)     Nothing in this Order shall be construed to prejudice any Party’s right to

 9    use any Protected Material in court or in any court filing with the consent of the Producing Party
10
      or by order of the Court.
11
                     (d)     This Order is without prejudice to the right of any Party to seek further or
12
      additional protection of any Discovery Material or to modify this Order in any way, including,
13
      without limitation, an order that certain matter not be produced at all.
14

15           5.      DURATION

16                   Even after the termination of this case, the confidentiality obligations imposed by
17    this Order shall remain in effect until a Producing Party agrees otherwise in writing or a court
18
      order otherwise directs.
19
             6.      ACCESS TO AND USE OF PROTECTED MATERIAL
20
                     (a)      Basic Principles. All Protected Material shall be used solely for this case
21

22    or any related appellate proceeding, and not for any other purpose whatsoever, including without

23    limitation any other litigation, patent prosecution or acquisition, patent reexamination or reissue

24    proceedings, or any business or competitive purpose or function. Protected Material shall not be
25    distributed, disclosed or made available to anyone except as expressly provided in this Order.
26
                     (b)     Legal Advice Based on Protected Material. Nothing in this Protective
27
      Order shall be construed to prevent counsel from advising their clients with respect to this case
28

     STIPULATED PROTECTIVE ORDER
                                                                                                             3
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
        Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 5 of 23



 1    based in whole or in part upon Protected Materials, provided counsel does not disclose the
 2    Protected Material itself except as provided in this Order.
 3
                      (c)    Secure Storage, No Export. Protected Material must be stored and
 4
      maintained by a Receiving Party at a location in the United States and in a secure manner that
 5
      ensures that access is limited to the persons authorized under this Order. To ensure compliance
 6

 7    with applicable United States Export Administration Regulations, Protected Material may not be

 8    exported outside the United States or released to any foreign national (even if within the United

 9    States).
10
                      (d)    Limitations. Nothing in this Order shall restrict in any way a Producing
11
      Party’s use or disclosure of its own Protected Material. Nothing in this Order shall restrict in any
12
      way the use or disclosure of Discovery Material by a Receiving Party: (i) that is or has become
13
      publicly known through no fault of the Receiving Party; (ii) that is lawfully acquired by or known
14

15    to the Receiving Party independent of the Producing Party; (iii) previously produced, disclosed

16    and/or provided by the Producing Party to the Receiving Party or a non-party without an
17    obligation of confidentiality and not by inadvertence or mistake; (iv) with the consent of the
18
      Producing Party; or (v) pursuant to order of the Court.
19
                 7.   DESIGNATING PROTECTED MATERIAL
20
                      (a)    Available Designations. Any Producing Party may designate Discovery
21

22    Material it produces as “CONFIDENTIAL,” or “CONFIDENTIAL - ATTORNEYS’ EYES

23    ONLY,” provided that it meets the requirements for such designations as provided for herein.

24                    (b)    Written Discovery and Documents and Tangible Things. Written
25    discovery, documents (which include “electronically stored information,” as that phrase is used in
26
      Federal Rule of Procedure 34), and tangible things that meet the requirements for the
27

28

     STIPULATED PROTECTIVE ORDER
                                                                                                             4
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
        Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 6 of 23



 1    confidentiality designations listed in Paragraph 7(a) may be so designated by placing the
 2    appropriate designation on every page of the written material prior to production.
 3
                     (c)     Native Files. Where electronic files and documents are produced in native
 4
      electronic format, such electronic files and documents shall be designated for protection under
 5
      this Order by appending to the file names or designators information indicating whether the file
 6

 7    contains “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material, or

 8    shall use any other reasonable method for so designating Protected Materials produced in

 9    electronic format.
10
                     (d)     Depositions and Testimony. Parties or testifying persons or entities may
11
      designate depositions and other testimony as “CONFIDENTIAL” or “CONFIDENTIAL –
12
      ATTORNEYS’ EYES ONLY” by indicating on the record at the time the testimony is given or by
13
      sending written notice of how portions of the transcript of the testimony is designated within thirty
14

15    (30) days of receipt of the transcript of the testimony. If no indication on the record is made, all

16    information disclosed during a deposition shall be deemed “CONFIDENTIAL – ATTORNEYS’
17    EYES ONLY” until 30 days after receipt of the transcript of the testimony.        Any Protected
18
      Material that is used in the taking of a deposition shall remain subject to the provisions of this
19
      Protective Order, along with the transcript pages of the deposition testimony dealing with such
20
      Protected Material. In such cases the court reporter shall be informed of this Protective Order and
21

22    shall be required to operate in a manner consistent with this Protective Order. In the event the

23    deposition is videotaped, the original and all copies of the videotape shall be marked by the video

24    technician to indicate that the contents of the videotape are subject to this Protective Order,
25    substantially along the lines of “This videotape contains confidential testimony used in this case
26
      and is not to be viewed or the contents thereof to be displayed or revealed except pursuant to
27
      the terms of the operative Protective Order in this matter or pursuant to written stipulation of
28

     STIPULATED PROTECTIVE ORDER
                                                                                                              5
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
        Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 7 of 23



 1    the parties.” Counsel for any Producing Party shall have the right to exclude from oral
 2    depositions, other than the deponent, deponent’s counsel, the reporter and videographer (if
 3
      any), any person who is not authorized by this Protective Order to receive or access Protected
 4
      Material based on the designation of such Protected Material. Such right of exclusion shall be
 5
      applicable only during periods of examination or testimony regarding such Protected
 6

 7    Material.

 8                   (e)    Upward Designation of Information or Items Produced by Other Parties or

 9    Non-Parties. A Party may upward designate (i.e., change any documents or other material
10
      produced without a designation to a designation of “CONFIDENTIAL” or “HIGHLY
11
      CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or change any Protected Material produced
12
      as “CONFIDENTIAL” to a designation of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
13
      ONLY” any Disclosure or Discovery Material produced by any other Party or Non-Party,
14

15    provided that said Disclosure or Discovery Material contains the upward Designating Party’s own

16    CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY information,
17    or otherwise is entitled to protective treatment under Fed. R. Civ. P. 26(c). Upward designation
18
      shall be accomplished by providing written notice to all Parties identifying (by Bates number or
19
      other individually identifiable information) the Disclosure or Discovery Material to be
20
      redesignated within thirty (30) days of the Designating Party’s receipt of the production by the
21

22    Producing Party. Failure to upward designate within thirty (30) days of the Designating Party’s

23    receipt of the production, alone, will not prevent a Party from obtaining the agreement of all

24    Parties to upward designate certain Disclosure or Discovery Material or from moving the Court
25    for such relief. Any Party may object to the upward designation of Disclosure or Discovery
26
      Material pursuant to the procedures set forth herein regarding challenging designations.
27

28

     STIPULATED PROTECTIVE ORDER
                                                                                                         6
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
        Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 8 of 23



 1           8.      DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL”
 2                   (a)     A Producing Party may designate Discovery Material as
 3
      “CONFIDENTIAL” if it contains or reflects confidential, proprietary, and/or commercially
 4
      sensitive information.
 5
                     (b)     Unless otherwise ordered by the Court, Discovery Material designated as
 6

 7    “CONFIDENTIAL” may be disclosed only to the following:

 8                           (i)     The Receiving Party’s Outside Counsel, such counsel’s immediate

 9    paralegals and staff, and any copying or clerical litigation support services working at the
10
      direction of such counsel, paralegals, and staff;
11
                             (ii)    Not more than three (3) representatives of the Receiving Party who
12
      are officers or employees of the Receiving Party, who may be, but need not be, in-house counsel
13
      for the Receiving Party, as well as their immediate paralegals and staff, to whom disclosure is
14

15    reasonably necessary for this case, provided that: each such person has agreed to be bound by

16    the provisions of the Protective Order by signing a copy of Exhibit A;
17                           (iii)   Any outside expert or consultant retained by the Receiving Party to
18
      assist in this action, provided that disclosure is only to the extent necessary to perform such
19
      work; and provided that: (a) such expert or consultant has agreed to be bound by the provisions
20
      of the Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a
21

22    current officer, director, or employee of a Party or of a competitor of a Party, nor anticipated at

23    the time of retention to become an officer, director or employee of a Party or of a competitor of a

24    Party; (c) such expert or consultant accesses the materials in the United States only, and does not
25    transport them to or access them from any foreign jurisdiction; and (d) no unresolved objections
26
      to such disclosure exist after proper notice has been given as set forth in Paragraph 10 below;
27

28

     STIPULATED PROTECTIVE ORDER
                                                                                                            7
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
        Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 9 of 23



 1                             (iv)    Court reporters, stenographers and videographers retained to record
 2    testimony taken in this action;
 3
                               (v)     The Court, jury, and court personnel;
 4
                               (vi)    Graphics, translation, design, and/or trial consulting personnel,
 5
      having first agreed to be bound by the provisions of the Protective Order by signing a copy of
 6

 7    Exhibit A;

 8                             (vii)   Mock jurors who have signed an undertaking or agreement agreeing

 9    not to publicly disclose Protected Material and to keep any information concerning Protected
10
      Material confidential;
11
                               (viii) Any mediator who is assigned to hear this matter, and his or her
12
      staff, subject to their agreement to maintain confidentiality to the same degree as required by this
13
      Protective Order; and
14

15                             (ix)    Any other person with the prior written consent of the Producing

16    Party.
17             9.    DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL –
                     ATTORNEYS’ EYES ONLY”
18

19                   (a)       A Producing Party may designate Discovery Material as
20
      “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” if it contains or reflects information that is
21
      extremely confidential and/or sensitive in nature and the Producing Party reasonably believes that
22
      the disclosure of such Discovery Material is likely to cause economic harm or significant
23
      competitive disadvantage to the Producing Party. The Parties agree that the following
24

25    information, if non-public, shall be presumed to merit the “CONFIDENTIAL – ATTORNEYS’

26    EYES ONLY” designation: trade secrets, pricing information, financial data, sales information,
27    sales or marketing forecasts or plans, business plans, sales or marketing strategy, product
28

     STIPULATED PROTECTIVE ORDER
                                                                                                             8
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
       Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 10 of 23



 1    development information, engineering documents, testing documents, employee information, and
 2    other non-public information of similar competitive and business sensitivity.
 3
                     (b)     Unless otherwise ordered by the Court, Discovery Material designated as
 4
      “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” may be disclosed only to:
 5
                             (i)     The Receiving Party’s Outside Counsel, provided that such Outside
 6

 7    Counsel is not involved in competitive decision-making, as defined by U.S. Steel v. United States,

 8    730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a competitor of a Party, and such

 9    Outside Counsel’s immediate paralegals and staff, and any copying or clerical litigation support
10
      services working at the direction of such counsel, paralegals, and staff;
11
                             (ii)    With respect to Discovery Material produced by the Plaintiff, not
12
      more than three (3) in-house counsel of the Receiving Party, as well as their immediate paralegals
13
      and staff to whom disclosure is reasonably necessary for this case, provided that each such person
14

15    has agreed to be bound by the provisions of the Protective Order by signing a copy of

16    Exhibit A;
17
                             (iii)   Any outside expert or consultant retained by the Receiving Party to
18

19    assist in this action, provided that disclosure is only to the extent necessary to perform such

20    work; and provided that: (a) such expert or consultant has agreed to be bound by the provisions

21    of the Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a
22
      current officer, director, or employee of a Party or of a competitor of a Party, nor anticipated at
23
      the time of retention to become an officer, director, or employee of a Party or of a competitor of a
24
      Party; (c) such expert or consultant is not involved in competitive decision-making, as defined by
25
      U.S. Steel v. United States, 730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a
26

27    competitor of a Party; (d) such expert or consultant accesses the materials in the United States

28    only, and does not transport them to or access them from any foreign jurisdiction; and (e) no

     STIPULATED PROTECTIVE ORDER
                                                                                                             9
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
       Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 11 of 23



 1    unresolved objections to such disclosure exist after proper notice has been given as set forth in
 2    Paragraph 10 below;
 3
                              (iv)    Court reporters, stenographers and videographers retained to record
 4
      testimony taken in this action;
 5
                              (v)     The Court, jury, and court personnel;
 6

 7                            (vi)    Graphics, translation, design, and/or trial consulting personnel,

 8    having first agreed to be bound by the provisions of the Protective Order by signing a copy of

 9    Exhibit A;
10
                              (vii)   Any mediator who is assigned to hear this matter, and his or her
11
      staff, subject to their agreement to maintain confidentiality to the same degree as required by this
12
      Protective Order; and
13
                              (viii) Any other person with the prior written consent of the Producing
14

15    Party.

16                   (c)      In addition, a Party may disclose arguments and materials derived from
17    Discovery Material designated as “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to mock
18
      jurors who have signed an undertaking or agreement agreeing not to publicly disclose Protected
19
      Material and to keep any information concerning Protected Material confidential. A Party may
20
      not disclose to mock jurors any original, as-produced materials or information (including, for
21

22    example, documents, deposition testimony, or interrogatory responses) produced by another Party

23    designated as “CONFIDENTIAL - ATTORNEYS’ EYES ONLY.”

24             10.   NOTICE OF DISCLOSURE:
25                   (a)      Prior to Plaintiffs disclosing any Apple Protected Material to any outside
26
      expert or consultant described in Paragraphs 8(b)(iii) or 9(b)(iii), (referenced below as “Person”),
27
      Plaintiffs shall provide Apple with written notice that includes:
28

     STIPULATED PROTECTIVE ORDER
                                                                                                             10
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
       Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 12 of 23



 1           (i) the name of the Person;
 2           (ii) an up-to-date curriculum vitae of the Person;
 3
             (iii) the present employer and title of the Person;
 4
             (iv) an identification of all of the Person’s past and current employment and consulting
 5
                     relationships, including direct relationships and relationships through entities owned
 6

 7                   or controlled by the Person, including but not limited to an identification of any

 8                   individual or entity with or for whom the person is employed or to whom the person

 9                   provides consulting services relating to the design, development, operation, or
10
                     patenting of smartphones or smartphone technology, or relating to the acquisition of
11
                     intellectual property assets relating to smartphones or smartphone technology;
12
             (v) an identification of all pending patent applications on which the Person is named as an
13
                     inventor, in which the Person has any ownership interest, or as to which the Person
14

15                   has had or anticipates in the future any involvement in advising on, consulting on,

16                   preparing, prosecuting, drafting, editing, amending, or otherwise affecting the scope
17                   of the claims; and
18
             (vi) a list of the cases in which the Person has testified at deposition or trial within the last
19
                     five (5) years.
20
      Further, Plaintiffs shall provide such other information regarding the Person’s professional
21

22    activities reasonably requested by Apple for it to evaluate whether good cause exists to object to

23    the disclosure of Protected Material to the outside expert or consultant. During the pendency of

24    and for a period of two (2) years after the final resolution of this action, including all appeals,
25    Plaintiffs shall immediately provide written notice of any change with respect to the Person’s
26
      involvement in the design, development, operation or patenting of smartphones or smartphone
27

28

     STIPULATED PROTECTIVE ORDER
                                                                                                            11
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
       Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 13 of 23



 1    technology, or the acquisition of intellectual property assets relating to smartphones or smartphone
 2    technology.
 3
                       (b)   Within fourteen (14) days of receipt of the disclosure of the Person, Apple
 4
      may object in writing to the Person for good cause. In the absence of an objection at the end of the
 5
      fourteen (14) day period, the Person shall be deemed approved under this Protective Order. There
 6

 7    shall be no disclosure of Protected Material to the Person prior to expiration of this fourteen (14)

 8    day period. If Apple objects to disclosure to the Person within such fourteen (14) day period, the

 9    Parties shall meet and confer via telephone or in person within seven (7) days following the
10
      objection and attempt in good faith to resolve the dispute on an informal basis. If the dispute is not
11
      resolved, Apple will have seven (7) days from the date of the meet and confer to seek relief from
12
      the Court. If relief is not sought from the Court within that time, the objection shall be deemed
13
      withdrawn. If relief is sought, designated materials shall not be disclosed to the Person in question
14

15    until the Court resolves the objection.

16                     (c)   For purposes of this section, “good cause” shall include an objectively
17    reasonable concern that the Person will, advertently or inadvertently, use or disclose Discovery
18
      Materials in a way or ways that are inconsistent with the provisions contained in this Order.
19
                       (d)   Prior to receiving any Protected Material under this Order, the Person must
20
      execute a copy of the “Agreement to Be Bound by Protective Order” (Exhibit A hereto) and serve
21

22    it on all Parties.

23                     (e)   An initial failure to object to a Person under this Paragraph 12 shall not

24    preclude Apple from later objecting to continued access by that Person for good cause. If an
25    objection is made, the Parties shall meet and confer via telephone or in person within seven (7)
26
      days following the objection and attempt in good faith to resolve the dispute informally. If the
27
      dispute is not resolved, Apple will have seven (7) days from the date of the meet and confer to seek
28

     STIPULATED PROTECTIVE ORDER
                                                                                                           12
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
       Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 14 of 23



 1    relief from the Court. The designated Person may continue to have access to information that was
 2    provided to such Person prior to the date of the objection. If a later objection is made, no further
 3
      Protected Material shall be disclosed to the Person until the Court resolves the matter or Apple
 4
      withdraws its objection. Notwithstanding the foregoing, if Apple fails to move for a protective
 5
      order within seven (7) business days after the meet and confer, further Protected Material may
 6

 7    thereafter be provided to the Person.

 8           11.     CHALLENGING DESIGNATIONS OF PROTECTED MATERIAL

 9                   (a)     A Party shall not be obligated to challenge the propriety of any designation
10
      of Discovery Material under this Order at the time the designation is made, and a failure to do so
11
      shall not preclude a subsequent challenge thereto.
12
                     (b)     Any challenge to a designation of Discovery Material under this Order
13
      shall be written, shall be served on outside counsel for the Producing Party, shall particularly
14

15    identify the documents or information that the Receiving Party contends should be differently

16    designated, and shall state the grounds for the objection. Thereafter, further protection of such
17    material shall be resolved in accordance with the following procedures:
18
                             (i)     The objecting Party shall have the burden of conferring either in
19
      person, in writing, or by telephone with the Producing Party claiming protection (as well as any
20
      other interested party) in a good faith effort to resolve the dispute. The Producing Party shall
21

22    have the burden of justifying the disputed designation;

23                           (ii)    Failing agreement, the Receiving Party may bring a motion to the

24    Court for a ruling that the Discovery Material in question is not entitled to the status and
25    protection of the Producing Party’s designation. The Parties’ entry into this Order shall not
26
      preclude or prejudice either Party from arguing for or against any designation, establish any
27

28

     STIPULATED PROTECTIVE ORDER
                                                                                                           13
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
       Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 15 of 23



 1    presumption that a particular designation is valid, or alter the burden of proof that would
 2    otherwise apply in a dispute over discovery or disclosure of information;
 3
                             (iii)   Notwithstanding any challenge to a designation, the Discovery
 4
      Material in question shall continue to be treated as designated under this Order until one of the
 5
      following occurs: (a) the Party who designated the Discovery Material in question withdraws such
 6

 7    designation in writing; or (b) the Court rules that the Discovery Material in question is not

 8    entitled to the designation.

 9
             12.     SUBPOENAS OR COURT ORDERS
10

11                   (a)     If at any time Protected Material is subpoenaed by any court, arbitral,

12    administrative, or legislative body, the Party to whom the subpoena or other request is directed

13    shall immediately give prompt written notice thereof to every Party who has produced such
14    Discovery Material and to its counsel and shall provide each such Party with an opportunity to
15
      move for a protective order regarding the production of Protected Materials implicated by the
16
      subpoena.
17
             13.     FILING PROTECTED MATERIAL
18

19                   (a)     Absent written permission from the Producing Party or a court Order

20    secured after appropriate notice to all interested persons, a Receiving Party may not file or

21    disclose in the public record any Protected Material.
22
                     (b)     A party that seeks to file under seal with the Court any brief, document or
23
      materials that are designated as Protected Material under this Order must comply with Civil Local
24
      Rule 79-5.
25
             14.     INADVERTENT DISCLOSURE OF PRIVILEGED MATERIAL
26

27                   (a)     The inadvertent production by a Party of Discovery Material subject to the

28    attorney-client privilege, work-product protection, or any other applicable privilege or protection,

     STIPULATED PROTECTIVE ORDER
                                                                                                           14
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
       Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 16 of 23



 1    despite the Producing Party’s reasonable efforts to prescreen such Discovery Material prior to
 2    production, will not waive the applicable privilege and/or protection if a request for return of such
 3
      inadvertently produced Discovery Material is made promptly after the Producing Party learns of
 4
      its inadvertent production.
 5
                     (b)     Upon a request from any Producing Party who has inadvertently produced
 6

 7    Discovery Material that it believes is privileged and/or protected, each Receiving Party shall

 8    immediately return such Protected Material or Discovery Material and all copies to the Producing

 9    Party, except for any pages containing privileged markings by the Receiving Party which shall
10
      instead be destroyed and certified as such by the Receiving Party to the Producing Party.
11
                     (c)     Nothing herein shall prevent the Receiving Party from preparing a record for
12
      its own use containing the date, author, addresses, and topic of the inadvertently produced
13
      Discovery Material and such other information as is reasonably necessary to identify the Discovery
14

15    Material and describe its nature to the Court in any motion to compel production of the Discovery

16    Material.
17           15.     INADVERTENT FAILURE TO DESIGNATE PROPERLY
18
                     (a)     The inadvertent failure by a Producing Party to designate Discovery
19
      Material as Protected Material with one of the designations provided for under this Order shall
20
      not waive any such designation provided that the Producing Party notifies all Receiving Parties
21

22    that such Discovery Material is protected under one of the categories of this Order within fourteen

23    (14) days of the Producing Party learning of the inadvertent failure to designate. The Producing

24    Party shall reproduce the Protected Material with the correct confidentiality designation within
25    seven (7) days upon its notification to the Receiving Parties. Upon receiving the Protected
26
      Material with the correct confidentiality designation, the Receiving Parties shall return or securely
27
      destroy, at the Producing Party’s option, all Discovery Material that was not designated properly.
28

     STIPULATED PROTECTIVE ORDER
                                                                                                           15
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
       Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 17 of 23



 1                   (b)     A Receiving Party shall not be in breach of this Order for any use of such
 2    Discovery Material before the Receiving Party receives such notice that such Discovery Material
 3
      is protected under one of the categories of this Order, unless an objectively reasonable person
 4
      would have realized that the Discovery Material should have been appropriately designated with a
 5
      confidentiality designation under this Order. Once a Receiving Party has received notification of
 6

 7    the correct confidentiality designation for the Protected Material with the correct confidentiality

 8    designation, the Receiving Party shall treat such Discovery Material at the appropriately designated

 9    level pursuant to the terms of this Order.
10
             16.     INADVERTENT DISCLOSURE NOT AUTHORIZED BY ORDER
11
                     (a)     In the event of a disclosure of any Discovery Material pursuant to this
12
      Order to any person or persons not authorized to receive such disclosure under this Protective
13
      Order, the Party responsible for having made such disclosure, and each Party with knowledge
14

15    thereof, shall immediately notify counsel for the Producing Party whose Discovery Material has

16    been disclosed and provide to such counsel all known relevant information concerning the nature
17    and circumstances of the disclosure. The responsible disclosing Party shall also promptly take all
18
      reasonable measures to retrieve the improperly disclosed Discovery Material and to ensure that no
19
      further or greater unauthorized disclosure and/or use thereof is made
20
                     (b)     Unauthorized or inadvertent disclosure does not change the status of
21

22    Discovery Material or waive the right to hold the disclosed document or information as Protected.

23           17.     FINAL DISPOSITION

24                   (a)     Not later than ninety (90) days after the Final Disposition of this case, each
25    Party shall return all Discovery Material of a Producing Party to the respective outside counsel of
26
      the Producing Party or securely destroy or delete such Material, at the option of the Producing
27

28

     STIPULATED PROTECTIVE ORDER
                                                                                                             16
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
       Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 18 of 23



 1    Party. For purposes of this Order, “Final Disposition” occurs after an order, mandate, or
 2    dismissal finally terminating the above-captioned action with prejudice, including all appeals.
 3
                      (b)     All Parties that have received any such Discovery Material shall certify in
 4
      writing that all such materials have been returned to the respective outside counsel of the
 5
      Producing Party or destroyed. Notwithstanding the provisions for return of Discovery Material,
 6

 7    outside counsel may retain one set of pleadings, correspondence and attorney and consultant work

 8    product (but not document productions) for archival purposes, but must return any pleadings,

 9    correspondence, and consultant work product that contain Source Code.
10
              18.     DISCOVERY FROM EXPERTS OR CONSULTANTS
11
              (a)     Testifying and consulting experts shall not be subject to discovery with respect to
12
      any draft of his or her report(s) in this case. Draft reports, notes, or outlines for draft reports
13
      developed and drafted by the expert and/or his or her staff are also exempt from discovery.
14

15            (b)     Discovery of materials provided to testifying experts shall be limited to those

16    materials, facts, consulting expert opinions, and other matters actually relied upon by the
17    testifying expert in forming his or her final report, trial, or deposition testimony or any opinion in
18
      this case. No discovery can be taken from any non-testifying expert except to the extent that such
19
      non-testifying expert has provided information, opinions, or other materials to a testifying expert
20
      relied upon by that testifying expert in forming his or her final report(s), trial, and/or deposition
21

22    testimony or any opinion in this case.

23            (c) No conversations or communications between counsel and any testifying or consulting

24    expert will be subject to discovery unless the conversations or communications are relied upon by
25    such experts in formulating opinions that are presented in reports or trial or deposition testimony
26
      in this case.
27

28

     STIPULATED PROTECTIVE ORDER
                                                                                                              17
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
       Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 19 of 23



 1           (d)     Materials, communications, and other information exempt from discovery under
 2    the foregoing Paragraphs 18 (a)–(c) shall be treated as attorney-work product for the purposes of
 3
      this litigation and Order.
 4
             19.     MISCELLANEOUS
 5
                     (a)     Right to Further Relief. Nothing in this Order abridges the right of any
 6

 7    person to seek its modification by the Court in the future. By stipulating to this Order, the Parties

 8    do not waive the right to argue that certain material may require additional or different

 9    confidentiality protections than those set forth herein.
10
                     (b)     Termination of Matter and Retention of Jurisdiction. The Parties agree that
11
      the terms of this Protective Order shall survive and remain in effect after the Final Determination
12
      of the above-captioned matter. The Court shall retain jurisdiction after Final Determination of
13
      this matter to hear and resolve any disputes arising out of this Protective Order.
14

15                   (c)     Successors. This Order shall be binding upon the Parties hereto, their

16    attorneys, and their successors, executors, personal representatives, administrators, heirs, legal
17    representatives, assigns, subsidiaries, divisions, employees, agents, retained consultants and
18
      experts, and any persons or organizations over which they have direct control.
19
                     (d)     Right to Assert Other Objections. By stipulating to the entry of this
20
      Protective Order, no Party waives any right it otherwise would have to object to disclosing or
21

22    producing any information or item. Similarly, no Party waives any right to object on any ground

23    to use in evidence of any of the material covered by this Protective Order. This Order shall not

24    constitute a waiver of the right of any Party to claim in this action or otherwise that any
25    Discovery Material, or any portion thereof, is privileged or otherwise non-discoverable, or is not
26
      admissible in evidence in this action or any other proceeding.
27

28

     STIPULATED PROTECTIVE ORDER
                                                                                                            18
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
       Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 20 of 23



 1                   (e)     Burdens of Proof. Notwithstanding anything to the contrary above,
 2    nothing in this Protective Order shall be construed to change the burdens of proof or legal
 3
      standards applicable in disputes regarding whether particular Discovery Material is confidential,
 4
      which level of confidentiality is appropriate, whether disclosure should be restricted, and if so,
 5
      what restrictions should apply.
 6

 7                   (f)     Modification by Court. This Order is subject to further court order based

 8    upon public policy or other considerations, and the Court may modify this Order sua sponte in the

 9    interests of justice. The United States District Court for the Northern District of California is
10
      responsible for the interpretation and enforcement of this Order. All disputes concerning Protected
11
      Material, however designated, produced under the protection of this Order shall be resolved by the
12
      United States District Court for the Northern District of California.
13
                     (g)     Discovery Rules Remain Unchanged. Nothing herein shall alter or change
14

15    in any way the discovery provisions, including the requirements for and scope of expert discovery,

16    in accordance with the Federal Rules of Civil Procedure, the Local Rules for the United States
17    District Court for the Northern District of California, and the Court’s own orders. Identification of
18
      any individual pursuant to this Protective Order does not make that individual available for
19
      deposition or any other form of discovery outside of the restrictions and procedures of the Federal
20
      Rules of Civil Procedure, the Local Rules for the United States District Court for the Northern
21

22    District of California, or the Court’s own orders.

23

24

25

26

27

28

     STIPULATED PROTECTIVE ORDER
                                                                                                           19
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
       Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 21 of 23



 1
       Dated: May 4, 2020                       TIFFANY CHEUNG
 2                                              MORRISON & FOERSTER LLP

 3

 4                                              By:   /s/ Tiffany Cheung
                                                      TIFFANY CHEUNG
 5
                                                      Attorneys for Defendant
 6                                                    APPLE INC.
 7

 8     Dated: May 4, 2020                       C.K. LEE
                                                LEE LITIGATION GROUP, PLLC
 9
                                                DAVID ALAN MAKMAN
10                                              THE LAW OFFICES OF DAVID A.
                                                MAKMAN
11

12
                                                By:   /s/ C.K. Lee
13                                                    C.K. LEE
14                                                    Attorneys for Plaintiffs CHRISTIAN
                                                      SPONCHIADO AND COURTNEY
15                                                    DAVIS
16

17

18                                     [PROPOSED] ORDER

19
      PURSUANT TO STIPULATION, IT IS SO ORDERED.
20

21
      Dated:   _______________,
                   5/6/2020     2020        _______________________________________
22
                                                     Honorable Haywood S. Gilliam, Jr.
23                                                   United States District Court

24

25

26

27

28

     STIPULATED PROTECTIVE ORDER
                                                                                           20
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
       Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 22 of 23



 1                                                  EXHIBIT A

 2
       GENERAL ACKNOWLEDGMENT OF CONFIDENTIALITY AND AGREEMENT TO
 3                    BE BOUND BY PROTECTIVE ORDER

 4

 5           I,                                    [print or type full name], of

 6    _________________________________________ [print or type full address], acknowledge
 7    and declare that I have read in its entirety and understand the Stipulated Protective Order
 8
      (“Order”) in Christian Sponchiado and Courtney Davis v. Apple Inc., United States District
 9
      Court for the Northern District of California, Civil Action No. 4:18-cv-07533-HSG.
10
             Having read the and understood the terms of the Order, I agree to comply with and be
11

12    bound by the terms of the Order and consent to the jurisdiction of said Court for the purpose

13    of any proceeding to enforce the terms of the Order. I understand and acknowledge that

14    failure to so comply could expose me to sanctions and punishment in the nature of contempt.
15
      I solemnly promise that I will not disclose in any manner any information or item that is
16
      subject to the Order to any person or entity except in strict compliance with the provisions of
17
      the Order.
18
             I will access and review Protected Material that may be provided to me solely for the
19

20    purpose of my role in assisting with prosecuting, defending, or attempting to settle this

21    litigation or to comply with judicial process or any applicable statute or regulation and for no
22    other purpose whatsoever. I further agree not to disclose any Protected Material except as
23
      allowed by the terms of the Order. I will only make such copies of or notes concerning the
24
      Protected Material as are necessary to assist with prosecuting, defending, or attempting to
25
      settle this litigation or to comply with judicial process or any applicable statute or regulation
26

27    in connection with this action. Upon final determination of this action, I shall promptly and

28    securely destroy or delete all Protected Material provided to me as well as any hard and

     STIPULATED PROTECTIVE ORDER
                                                                                                          21
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
       Case 4:18-cv-07533-HSG Document 51 Filed 05/06/20 Page 23 of 23



 1    electronic copies, abstracts, derivations, compilations, summaries, and any other format
 2    reproducing or capturing any of the Protected Material. I understand that my obligations
 3
      pertaining to the Protected Material continue even after the conclusion of the action.
 4
             I further agree to submit to the jurisdiction of the United States District Court for the
 5
      Northern District of California for the purpose of enforcing the terms of the Order, even if
 6

 7    such enforcement proceedings occur after termination of this action.

 8
             Name of individual:
 9
             Present occupation/job description:
10

11

12           Name of Company or Firm:
13           Address:
14
             Dated:
15

16
                                                          [Signature]
17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED PROTECTIVE ORDER
                                                                                                         22
     CASE NO. 4:18-cv-07533-HSG
      sf-4192263
